Citation Nr: 1111146	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-23 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1952 to January 1956.  The Veteran died in August 2008.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for service connection for the Veteran's cause of death and for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The Veteran died in August 2008.  The Veteran's death certificate listed the immediate cause of death as glioblastoma multiforme and listed retinosa pigmentosa as another significant condition contributing to death but not resulting in the underlying cause.

2.  At the time of his death the Veteran was service-connected for retinitis pigmentosa status post cataract surgery, right eye, with bilateral loss of vision and field loss, rated as 100 percent disabling from the date service connection became effective on December 11, 2002.

3.  Glioblastoma multiforme began more than 51 years after service and was not shown to be the result of service or any incident of service, including retinitis pigmentosa or exposure to asbestos.

4.  The Veteran was not continuously rated totally disabled for a period of 10 or more years immediately preceding death or for a period of not less than 5 years from the date of discharge from active duty in January 1956.

5.  The Veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The criteria for establishing DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the appellant's claim for service connection for the Veteran's cause of death and for DIC benefits under the provisions of 38 U.S.C.A. § 1318 was received in September 2008.  Thereafter, she was notified of the provisions of the VCAA by the RO in correspondence dated in October 2008.  This letter notified the appellant of VA's responsibilities in obtaining information to assist her in completing her claims, identified the appellant's duties in obtaining information and evidence to substantiate her claims, and provided other information about the VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

On March 3, 2006 the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  The Court held that upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Where applicable, the claimant must be notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because of the decision in this case, any deficiency in the initial notice to the appellant of the duty to notify and the duty to assist in claims involving a disability rating and an effective date for the award of benefits is harmless error.  

In a claim for Disability and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board observes that the RO's notice was not fully compliant with Hupp because it did not advise the appellant of the Veteran's service-connected disability at the time of his death or provide an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  However, statements and evidence submitted by the appellant's representative on her behalf indicate that she is clearly aware that the Veteran was service connected for retinitis pigmentosa and of the evidence and information required to substantiate a DIC claim, including for a condition not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Specifically, the appellant submitted argument and medical articles from Internet research to support her contention that the Veteran was exposed to asbestos in service and exposure to that carcinogen caused a genetic mutation to chromosome 17, which resulted in glioblastoma multiforme.  The appellant also emphasized that the certificate of death listed retinitis pigmentosa as a contributing factor to the Veteran's death, noting that he was 100 percent service-connected for that disability.  Therefore, she has demonstrated her actual knowledge of the Veteran's service-connected disability, the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, and the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  Accordingly, any deficiency in VCAA notice pertaining to this matter is harmless error.  See Dalton, 21 Vet. App. at 30-31, see also Shinseki v. Sanders, 129 S. Ct. 1696, 1706-08 (2009) (holding that a claimant has the burden of showing that any error in notice was harmful to his or her claim).

The October 2008 RO letter and a statement of the case dated in July 2009 together notified the appellant of the statutory requirements to substantiate a claim for DIC benefits under 38 U.S.C.A. § 1318.

The appellant has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  The Veteran's service treatment records, post-service VA treatment records, certificate of death, and Internet medical articles have been obtained and associated with the claims file.  The appellant was also provided with a VA medical opinion in August 2010.  Furthermore, the appellant has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including a brain hemorrhage or thrombosis or malignant tumors, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

VA law provides that if a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected.  A deceased veteran for purposes of this provision is a veteran who dies not as the result of his or her own willful misconduct and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (a)(b); 38 C.F.R. § 3.22 (2010).  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

A certificate of death indicated that the Veteran died in August 2008, and the immediate cause of death was listed as glioblastoma multiforme.  The approximate interval between the onset of the glioblastoma multiforme (brain tumor) and death was listed as "year."  No underlying causes of the glioblastoma multiforme were listed.  Retinosa pigmentosa was listed as another significant condition contributing to death but not resulting in the underlying cause.  The certificate also documented that the Veteran died at a nursing home, and an autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for retinitis pigmentosa (rated as 100 percent disabling) effective December 11, 2002.

Pointing to the certificate of death, the appellant contends that the Veteran's retinosa pigmentosa contributed to the Veteran's death from a glioblastoma multiforme, and that there is a relationship between the two because both have been linked to mutations of chromosome 17.  Alternatively, she contends that he was exposed to asbestos during his military naval service, the exposure to that carcinogen caused a mutation to chromosome 17, and the mutation resulted in the brain tumor that directly caused the Veteran's death.  She submitted Internet medical research articles relating to chromosome 17, glioblastoma multiforme, gene mutation, and asbestos as a possible major cause of brain tumors in support of her claim.

Service treatment records were entirely silent for any complaints, findings, or reference to any brain tumor.

The Veteran's DD Form 214 (Separation from Service) documented that he served as a diesel engineer with the U.S. Navy.  Service records do not show, nor is it alleged, that the Veteran was a former prisoner of war.

Post-service VA treatment records documented that the Veteran quit smoking in 1956 and did not reflect complaints or treatment for any pulmonary disorder associated with exposure to asbestos.  In a VA general medical examination report dated in July 2002 he denied any respiratory complaints.

In June 2007 the Veteran submitted evidence from VA Boston Healthcare System showing his consent to undergo an open brain biopsy and craniotomy for a brain tumor.

A July 2007 rating decision awarded service connection for retinitis pigmentosa and assigned an initial 100 percent rating effective December 11, 2002, the date the Veteran's application to reopen this claim was received.  He was notified of the decision in a separate letter dated in July 2007.  He did not express any disagreement with that decision, and the decision became final.

In correspondence dated in December 2009 the appellant's representative observed that the death certificate listed retinitis pigmentosa as contributing to the cause of the Veteran's death and that no medical opinion or evidence had been provided showing that retinitis pigmentosa did not contribute to his death.  He stated that mutations of chromosome 17 have been linked to both retinitis pigmentosa and glioblastoma multiforme and submitted an Internet article about chromosome 17.  In a subsequent stated dated in March 2010 the representative stated that retinitis pigmentosa may be known primarily as a congenital disorder, but it may also develop from a mutation.  He also opined that it was as likely as not that the Veteran's glioblastoma was from asbestos exposure, making it service connected and therefore his cause of death service connected.

The RO reviewed the statements and Internet literature received in support of the appellant's claim and requested a VA medical opinion, instructing the examiner that some asbestos exposure during service was conceded because the Veteran served aboard a Navy vessel.

In an August 2010 VA opinion, the examiner indicated that she had reviewed the entire claims file, performed an extensive literature search, and interviewed board certified subspecialists, including a pulmonologist, a neurologist, an oncologist, and an optometrist.  She opined that retinitis pigmentosa in no way contributed substantially to the cause of the Veteran's death.  She provided the following rationale:

There is no evidence that the Veteran's vision loss from a hereditary eye defect had any direct connection to his death from a brain tumor (glioblastoma multiforme).  There is no logical medical connection between an inherited eye disease and the development of this type of brain tumor.  The references to abnormalities of chromosome 17 are faulty.  The inherited eye condition (retinitis pigmentosa) has been associated with no fewer than 56 different chromosome mutations.  The references to chromosome abnormalities on chromosome 17 (which are SOMETIMES seen in brain tumors) do not refer to the circulating chromosomes in one's body but to the specific changes seen in a tumor cell.  These are two COMPLETELY different concepts.  The use of genetic typing of tumors has nothing whatsoever to do with one's genetic make up but rather are laboratory analyses used to help guide the type of chemotherapy.

(Emphasis in original).

The examiner also opined that glioblastoma multiforme was not caused by or a result of asbestos exposure.  She reasoned that there was no medical evidence available, nor did any of the medical specialists interviewed support the contention, that asbestos exposure has any connection to glioblastoma multiforme; there was no medical evidence to suggest that this Veteran demonstrated any pulmonary changes from asbestos; and there have been no studies linking asbestos to the development of glioblastoma multiforme.

Service Connection for the Cause of the Veteran's Death

The Board has carefully reviewed all of the medical and lay evidence in the claims file and finds that service connection for the cause of the Veteran's death is not warranted.

As noted above, the medical evidence of record contains no findings of a brain tumor until June 2007 - more than 51 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, the only medical opinions regarding the cause of the Veteran's death are the certificate of death and the August 2010 VA medical opinion.  The Board finds that the listing on the August 2008 certificate of death that retinitis pigmentosa contributed to death is not persuasive because it is a bare statement unsupported by any contemporaneous medical evidence or other medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Similarly, the opinion statements from the appellant's representative are afforded no probative value because neither he nor the appellant has identified any medical expertise that would render competent their statements as to the relationship between the Veteran's military service including exposure to asbestos, his service-connected retinitis pigmentosa, and his cause of death from a brain tumor.  These opinions alone cannot meet the burden imposed by 38 C.F.R. § 3.312 with respect to the relationship between events incurred during service, service-connected disabilities, and the etiology of his fatal disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2010).

In comparison, the Board finds that the August 2010 VA medical opinion is persuasive because it was based on a review of the entire claims file; consistent with the medical evidence of record, which reflected no pulmonary disorders associated with asbestos exposure; explained why the arguments proffered by the appellant were invalid or faulty; and supported by a fully articulated medical rationale in consultation with several medical experts.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  Therefore, the Board finds that service connection for the cause of the Veteran's death is not warranted and the claim must be denied.

For the foregoing reasons, the claim for service connection for the Veteran's cause of death must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dependency and Indemnity Compensation Under 38 U.S.C.A. § 1318

At the time of the Veteran's August 2008 death, he was in receipt of a total disability rating for retinitis pigmentosa as of December 11, 2002, or a duration of less than six years.  Accordingly, a service-connected disorder was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death and was not continuously rated totally disabling for a period of not less than five years from the date of his discharge from active duty in 1956.  Additionally, the Veteran was not a former prisoner of war.  In summary, the Veteran does not meet the statutory and regulatory requirements for DIC under the provisions of 38 U.S.C.A. § 1318, and the claim must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the Veteran's cause of death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


